Citation Nr: 1756276	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  06-18 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for degenerative disc and joint disease of the cervical spine with herniated disc.

2.  Entitlement to an initial compensable disability rating for migraines prior to February 1, 2013, and in excess of 50 percent thereafter.


REPRESENTATION

Veteran represented by:	Eleanor Donati Flechas, Attorney at Law


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1982 to August 1982 and from January 1988 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 and August 2010, rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

By way of history, a May 2005 rating decision granted entitlement to service connection for a cervical spine disability and assigned a 20 percent disability rating, effective November 13, 2003.  Appealing the rating, the Veteran filed a timely notice of disagreement (NOD) in December 2005.  In September 2009, the Board remanded the appeal and after further development, a December 2009 rating decision continued the 20 percent disability rating.  In March 2012, the Board again remanded the appeal and after further development, a June 2014 rating decision again continued the 20 percent disability rating.  In February 2016, the Board remanded the appeal for a third time.  The development has been completed and the matter had been returned to the Board.

With regard to the migraine disability, the Board granted entitlement to service connection for a migraine disability in September 2009 and an August 2010 rating decision assigned a noncompensable disability rating, effective June 23, 2006.  Appealing the rating, the Veteran filed a NOD in February 2011 which went unaddressed by the RO.  The Veteran filed two more claims for increased disability ratings in May and December 2013 and a June 2014 rating decision granted an increased disability rating of 50 percent, effective February 1, 2013.  In March 2015, the Veteran filed a NOD disputing the effective date of the increase.  In February 2016, the Board acknowledged the Veteran's February 2011 NOD and remanded the claim for the issuance of a statement of the case (SOC).  As the February 2011 NOD was timely filed, preserving the Veteran's appeal, the Veteran's appeal stems from the initial noncompensable disability rating assigned following the grant of service connection in the August 2010 rating decision.

As noted above, the Board previously remanded the case in September 2009, March 2012, and February 2016 for further development.  The matters are now back before the Board.


FINDINGS OF FACT

1.  The Veteran's degenerative disc and joint disease of the cervical spine with herniated disc has not been manifested by forward flexion limited to 15 degrees or less; or, favorable ankylosis of the entire cervical spine; or intervertebral disc syndrome (IDS) with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

2.  For the period prior to September 22, 2010, the Veteran's migraine disability has not been manifested by characteristic prostrating attacks averaging one in two months over the last several months.  

3.  For the period beginning September 22, 2010, the Veteran's migraine disability is primarily manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.
 
4.  For the period beginning September 22, 2010, the Veteran's migraine disability is assigned a 50 percent rating, the maximum schedular rating allowable under VA regulations. 

5.  The symptomatology and manifestations caused by the service-connected migraine disability are all specifically contemplated by the schedular rating criteria for the entire rating period.  





CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 20 percent for degenerative disc and joint disease of the cervical spine with herniated disc have not been met.  38 U.S.C. § 1155, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2017).

2.  For the period prior to September 22, 2010, the criteria for an initial compensable disability rating have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2017).  

3.  For the period beginning September 22, 2010, the criteria for a disability rating of 50 percent for a migraine disability have been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2017).

4.  The criteria for a disability rating in excess of 50 percent for a migraine disability have been not met and an extraschedular evaluation for a higher rating is not warranted.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify has been met.  Neither the Veteran, nor his attorney, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See 38 U.S.C. §§ 5102, 5103, 5103A (2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran to include records from the Social Security Administration (SSA).  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations for his cervical spine and migraine disabilities, which are adequate.  The Board finds that the VA examination reports described the disabilities in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

It is noted that the Veteran's claim was remanded by the Board for additional development.  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims.

II.  Increased Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Degenerative Disc and Joint Disease of the Cervical Spine With Herniated Disc

The Veteran is seeking an increased disability rating for his service-connected degenerative disc and joint disease of the cervical spine with herniated disc.  Specifically, the Veteran contends that his cervical spine disability causes him constant pain and his symptomatology is more severe than reflected by his currently assigned 20 percent disability rating.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula); whichever method results in the higher evaluation when all disabilities are combined will be used.  Here, ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Under the General Rating Formula, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations, VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).

Turning to the evidence of record, the Board notes that the voluminous record contains a myriad of treatment records concerning the Veteran's cervical spine disability.  As such, the Board will focus on the most salient reports while attempting to avoid unnecessary redundancy in its analysis.

In October 2003, magnetic resonance imaging (MRI) of the Veteran's cervical spine revealed no significant abnormality in the C2-3, C3-4, C4-5, and C7-T1 levels.  Mild alignment abnormality and mild posterior disc/osteophyte complex with a mild component of right-sided neural foraminal encroachment was seen at the C5-6 level.  A minimal posterior disc bulge was seen at the C6-7 level.  The resulting impression was degenerative disc disease involving the mid and lower cervical spine, mild retrolisthesis of C5 relative to C6 with mild posterior disc/osteophyte complex, and some lateralization into the right neural foramen.

In October 2003, a physician at N. M. Neurological Services noted that magnetic resonance imaging (MRI) of the Veteran's spine revealed C4-5, C5-6, and C6-7 spondylosis and a herniation at C5-6.  The Veteran was noted to have been provided a collar, Ultracet, and arranged for a cervical epidural steroid injection. 

The Veteran was afforded a VA examination in January 2004.  He reported experiencing neck pain since sustaining a traction-type injury to his neck and shoulder while in service.  Examination revealed full range of motion of the neck with flexion of 55 degrees, extension of close to 40 degrees, lateral bending of close to 40 degrees, and rotation of 60 degrees in either direction.  The VA examiner noted that the Veteran was mildly tender along the paraspinal musculature of the cervical spine, but there was no real spasm, muscle wasting, or atrophy to be noted.  The examiner noted the existence of positive impingement.  X-rays of the Veteran's cervical spine revealed some central stenosis at the C5-7 levels and some fairly significant foraminal stenosis on the right at the C5-6 level, with possible nerve impingement.  Some herniation was seen at the C4-5, C5-6, and C7 levels.  The examiner assessed the Veteran with degenerative spondylosis with central stenosis and foraminal stenosis at the C5-6 level.

In a March 2004 VA treatment record, the Veteran presented with persistent neck and shoulder pain.  He reported that his pain had worsened since his last visit in December 2003.  The Veteran described intermittent sharp pain with radiation down his right shoulder and arm, with constant tingling in the fingers.  He ranked his pain a 7 to 8 out of 10, but added that his pain was not always as severe.  The Veteran was assessed with chronic neck and right shoulder pain with increasing paresthesia, noted to be mainly median nerve distribution.

Follow-up with neurosurgery in August 2004 revealed sensory testing all within normal limits.  The Veteran's upper extremities were found to be normal through electromyography (EMG) and nerve conduction velocity testing (NCV).  EMG of the cervical paraspinal muscle was normal.  No evidence of root compression or spinal stenosis was noted.

In a December 2004 letter, a private chiropractor J. R. noted that the Veteran had complaints of severe neck pain and pain radiating into his right arm during a September 2004 medical appointment.  X-rays taken of the Veteran's cervical spine revealed 42 millimeters of forward head carriage with 15 millimeters or less being the average normal.  His cervical curve had a reversal of six degrees from the average cervical curve of 34 degrees between C2 to C7.  Dr. J. R. explained that bone and soft tissue will remodel when abnormal physical stress is placed on them and due to the physical stress caused by the Veteran's abnormal cervical spine, he had a moderate anterior vertebral body bone spur and moderate disc degeneration at C5-6.  He opined that the Veteran's spine would have had to been abnormal for 20 to 40 years for that amount of degeneration to be present. 

The Veteran was afforded a VA examination in April 2005.  He presented in a Miami J-collar and reported neck pain that had improved after seeing a chiropractor.  The Veteran reported the intensity of his pain as a 6 out of 10 and intermittent, but occurred at a 2 to 3 level with consistency.  He experienced fatigability limitation with repetition, lack of endurance, and weakness in his right upper extremity with activity.  The Veteran stated he had one to two flare-ups per month that were alleviated with Tylenol #3 and chiropractic visits.  He was seeing a chiropractor and had received multiple epidural injections without relief.

On examination, the VA examiner noted cervical tenderness.  Range of motion testing of the cervical spine showed flexion of 30 degrees, extension of 45 degrees, right and left lateral flexion of 45 degrees, and right and left lateral rotation of 80 degrees.  The examiner noted muscle spasms, minimal pain with movement and range of motion, and fatigability with movement.  Motor function was 5 out of 5 in all muscle groups except the Veteran's right upper extremity, which appeared to be 4 out of 5 and limited by pain.  The Veteran had normal sensation and biceps and patella reflexes.  MRI of the cervical spine revealed a small central herniated disc at C4-5 and minimal spondylosis in the cervical spine.  The examiner diagnosed the Veteran with chronic neck pain, cervical spondylosis, C4-5 herniated nucleus pulposus, and cervical radiculopathy. 

In a June 2005 letter, the private chiropractor noted that treatment of the Veteran's cervical spine had resulted in a 67 percent improvement overall and the Veteran now rated his pain as a 2 out of 10.

The Veteran was afforded a VA examination for neurological disorders in November 2005.  On examination, the examiner noted normal gait and posture.  Cranial nerves II through XII were intact and motor activity was normal in the upper and lower extremities.  Sensory was intact.  Range of motion testing revealed 30 degrees of flexion, 45 degrees of extension, 45 degrees of right and left lateral flexion and 80 degrees of right and left lateral rotation.  The examiner noted minimal pain with movement and fatigability with movement.  EMG and NCV showed both upper extremities were normal.  EMG testing also showed that the cervical paraspinal muscle was normal. 

In an August 2008 private treatment record, MRI of the Veteran's cervical spine revealed significant spondylosis at C5-6 with posterior disc osteophyte complexes and uncovertebral changes producing mild central stenosis and moderate foraminal narrowing.  Mild spondylosis was noted at C4-5 and C6-7 levels.

In an October 2008 VA treatment record, the Veteran reported the presence of back pain but noted that it was stable.

In a September 2009 VA treatment record, the Veteran was diagnosed with chronic lower and mid-back pain with degenerative disc disease and was prescribed physical therapy three times a week for four weeks on an outpatient basis.

The Veteran was afforded another VA examination in September 2009.  The Veteran reported constant aching pain in his cervical spine with radiation from the side of his neck to his right shoulder.  He described the pain as severe and occurring daily.  The Veteran indicated there was associated fatigue, stiffness, weakness, spasms, cervical spine pain, and decreased motion.  There were no flare-ups of spinal conditions.  He noted two periods of incapacitating episodes of spine disease; four days in August 2009 and 15 days in September 2008.  

Inspection of the spine revealed normal posture, gait, head position and symmetry in appearance.  There was no cervical spine ankyloses.  Examination of spinal muscles showed spasm on the right, pain with motion on the left and right, and tenderness on the left and right.  Detailed reflex examination and detailed sensory examination of the spine were normal for upper and lower extremities except for impaired light touch to the right forearm and palmar surface of the right hand.  Range of motion testing revealed flexion to 35 degrees, extension to 10 degrees, left and right lateral flexion to 45 degrees each, and left and right lateral rotation to 60 degrees each.  The examiner noted objective evidence of pain on active range of motion and limitation due to pain after repetitions of range of motion; however, range of motion testing results remained the same after three repetitions.  A computerized tomography (CT) scan of the cervical spine showed degenerative disc disease at the C5-6 and C6-7 levels with minimal posterior osteophyte formation at both levels.  Vertebral bodies appeared normal and no gross significant disc disease was otherwise seen.  It was noted that CT scan of the cervical spine was not reliable for an evaluation of cervical radiculopathy and therefore, MRI was warranted.  The Veteran was diagnosed with cervical degenerative joint disease and herniated disc.

An October 2010 private treatment record noted that the Veteran was hospitalized for five days at the VA hospital for back pain due to his degenerative disc disease.  He reported debilitating back pain.

The Veteran's cervical spine was again evaluated in an October 2009 VA examination.  The Veteran reported neck pain that radiated into his right shoulder, arm, forearm, hand, and fingers.  He rated his pain a 9 out of 10.  The Veteran occasionally wore a Miami-J collar during flare-ups and stated that he could walk about 15 minutes, or one to two blocks without discomfort.  The Veteran indicated he had been enrolled in physical therapy on and off for two years and had several steroid injections in his shoulder to help with pain.  He also took Tylenol #3, Lortab, and Flexeril as needed.

On examination, the VA examiner noted no tenderness to deep palpation or percussion along the midline of the cervical spine.  Forward flexion was to 30 degrees, extension to 30 degrees, left lateral flexion to 20 degrees, right lateral flexion to 30 degrees, and rotation to 60 degrees bilaterally.  The examiner indicated that there was pain with repetitive testing, but range of motion was not appreciably decreased.  Spurling maneuver was significant for cervical spine pain but there was no reproduction of the radiating pain into the Veteran's right arm.  MRI of the cervical spine revealed minor disc bulges at C4-5 and C6-7 with a slightly larger disc bulge at C5-6.  The Veteran was assessed with cervical spine degenerative disease.  The examiner noted that while the Veteran did report pain and functional limitation, and it was conceivable that pain could further limit function, it was not feasible to attempt to express it in terms of additional limitation of motion, as this could not be determined with any degree of medical certainty.

In a December 2009 addendum medical opinion, a VA examiner determined that the Veteran's disc herniation was at least as likely as not a progression of the Veteran's degenerative joint disease of the cervical spine.  The examiner explained that degenerative changes of disc spaces in the cervical spine worsened cervical spondylosis and increased progression of cervical disc herniation. 

In a June 2010 SSA medical consultation, the Veteran stated that he had degenerative disc disease problems for the past 10 years.  The pain ran from his neck to his right arm.  The Veteran stated that as a result, he had decreased right grip strength and dropped things.  He denied any causative injury.  On examination, the Veteran was noted to appear comfortable in standing, sitting, and reclining positions.  No abnormal curvatures of the spine were noted and no exaggerated or abnormal kyphosis or scoliosis was present.  Forward flexion, lateral extension, and rotation of the cervical spine were all normal.  A diagnosis of degenerative disc disease was confirmed.

The Veteran was afforded another VA examination for evaluation of his cervical spine disability in June 2010.  He presented with complaints of decreased range of motion and pain radiating into his index finger and thumb with some weakness on the right side.  The VA examiner noted that this was a seemingly non-radicular pattern. 

On examination, the Veteran's cervical spine was tender to palpation within the midline, mainly at the mid-cervical level, and within the paraspinal muscles on the left and right side.  The examiner noted that the Veteran had full range of motion of the cervical spine and was able to perform range of motion with forward flexion and extension from 0 to 45 degrees, right and left lateral flexion from 0 to 45 degrees, and right and left lateral rotation from 0 to 80 degrees.  Range of motion was unchanged after three repetitions and the Veteran was non-irritable to minimally irritable throughout all ranges of motion.  The examiner noted that the Veteran exhibited no specific fatigability, no specific muscle spasms, and no guarding.  No ankylosis or bony deformities were noted.  Radiographs of the cervical spine revealed a significant amount of lordosis and degenerative disc disease at C5-6.  Otherwise, the examiner found no degenerative disc disease.  An MRI revealed bulging discs at C4-5 and C5-6, but no significant canal stenosis, no changes within the cord canal, and no neuroforaminal narrowing.  The Veteran was assessed with moderate degenerative disc disease of the cervical spine.

In November 2010, the SSA granted disability benefits, determining that the Veteran had been disabled since August 20, 2008 due to severe impairments of major depression, dysthymia, degenerative disc disease, and migraines.   

A November 2010 VA treatment record noted that the Veteran had received an initial evaluation and treatment in October 2010 for a diagnosis of chronic low back pain.  VA prescribed him 10 one-hour sessions of kinesiotherapy with the goal of increasing his upper and lower extremity strength.

On VA examination in June 2012, the Veteran reported that any movement of his cervical spine caused daily flare-ups, which he would treat with rest.  Range of motion testing revealed forward flexion to 45 degrees or greater, with no objective evidence of painful motion; extension to 30 degrees, with objective evidence of painful motion beginning at 15 degrees; right and left lateral flexion at 45 degrees or greater for each side, with objective evidence of painful motion beginning at 45 degrees or greater for each side; and right and left lateral rotation to 60 degrees for each side, with objective evidence of painful motion beginning at 45 degrees for each side.  Range of motion measurements remained the same after repetitive testing, except for forward flexion which decreased by 5 degrees to 40 degrees.  The examiner noted no additional limitation in range of motion of the cervical spine following repetitive testing, but that the Veteran did have functional loss and/or functional impairment of the cervical spine after repetitive testing due to pain on movement.  The Veteran exhibited normal strength throughout muscle strength testing with no muscle atrophy noted.  He also exhibited normal reflexes throughout the reflex exam and normal sensations to light touch throughout the sensory exam.  The examiner indicated that the Veteran did not have radicular pain, any other signs or symptoms of radiculopathy, and no other neurologic abnormalities related to his cervical spine.  The examiner further noted that the Veteran did not have intervertebral disc syndrome.

On VA examination in May 2014, the Veteran reported intermittent pain, decreased range of motion, and tingling in his right arm and hand.  He reported flare-ups of worsening pain with overhead activity.  On examination, range of motion testing revealed forward flexion to 45 degrees or greater, with objective evidence of painful motion beginning at 40 degrees; extension to 30 degrees, with painful motion beginning at 30 degrees; right and left lateral flexion to 45 degrees or greater each, with no objective evidence of painful motion; right and left lateral rotation to 40 degrees each, with objective evidence of painful motion beginning at 40 degrees.  The VA examiner indicated that there was no limitation in range of motion of the cervical spine after repetitive testing, but that there was functional loss and/or impairment due to less movement than normal and pain on movement.  The Veteran exhibited normal muscle strength with no atrophy, normal reflexes, and normal sensation to light touch.  He was found to have no radicular pain or any other signs or symptoms of radiculopathy and no other neurologic abnormalities.  The Veteran did not have intervertebral disc syndrome with incapacitating episodes and there was no ankyloses of the spine.  The examiner confirmed a diagnosis of degenerative disc disease and indicated that the Veteran's disability did not impact his ability to work.

In a June 2014 addendum medical opinion, a VA examiner determined that the Veteran's degenerative joint disease of the cervical spine was related to his cervical degenerative disc disease.  He explained that degenerative disc disease usually progressed to include the joints.

In a September 2016 VA treatment record, the Veteran presented with complaints of worsening back pain over the last several months.  He reported that flare-ups made it very difficult for him to get around and sleep.  The physician noted that the Veteran was on chronic opiates and unwilling to discontinue use or accept the facts that chronic opiate-use was worsening his problems. 

The Veteran was afforded another VA examination for his cervical spine disability in February 2017.  The Veteran reported intermittent moderate popping neck pain, especially on the right, that was precipitated by overhead use.  Pain occurred three to four times a month and lasted a few hours until his medication took effect.  The Veteran stated he had moderate stiffness of the neck and intermittent numbness and tingling of his hands.  He reported flare-ups of the cervical spine after excessive movement or turning but denied any functional loss or functional impairment, even after repetitive use. 

On examination, range of motion testing revealed forward flexion to 45 degrees, extension to 45 degrees, right and left lateral flexion to 40 degrees each, and right and left lateral rotation to 70 degrees each.  The VA examiner noted pain on examination, but that it did not result in or cause functional loss.  There was no pain when the joint was used under weight bearing and non-weight bearing conditions.  Passive range of motion testing was not conducted due to increased risk of injury.  The Veteran was able to perform repetitive use testing with no additional loss of function or loss of range of motion.  The Veteran exhibited normal muscle strength with no atrophy, normal reflexes, and normal sensation to light touch.  He was found to have no radicular pain or any other signs or symptoms of radiculopathy and no other neurologic abnormalities.  The Veteran did not have intervertebral disc syndrome with incapacitating episodes and there was no ankyloses of the spine.  Imaging studies of the cervical spine revealed mild to moderate discogenic degenerative changes at the C4-5, C5-6, and C6-7 levels with narrowing and marginal osteophytes.  The examiner found electrodiagnostic evidence of mild bilateral median neuropathy, likely clinically consistent with carpal tunnel syndrome.  He stated there was no clear electrodiagnostic evidence of cervical radiculopathy in the bilateral upper extremities.

In a February 2017 addendum medical opinion, the VA examiner clarified that she was unable to provide an opinion on the functional limitations during flare-ups or repeated use over a period of time, as it was not feasible because it relied on subjective data.  She would be resorting to mere speculation in rendering such an opinion.  Further, the examiner clarified that the Veteran's neurologic symptoms were less likely than not related to his cervical spine disability, as the neuropathic symptoms and the clinical examination were not consistent with cervical neuropathy or intervertebral disc syndrome.  The findings from objective testing were consistent with median neuropathy, also known as carpal tunnel syndrome.

Based on the evidence of record, the Board finds that a rating in excess of 20 percent for the Veteran's cervical spine disability is not warranted, as the criteria for a more severe rating has not been met at any time during the appellate period. 

Evidence has not shown that the Veteran's service-connected cervical spine disability has manifested forward flexion of the cervical spine 15 degrees or less; or, favorable ankyloses of the entire cervical spine.  The VA examination reports from January 2004, April 2005, November 2005, September 2009, October 2009, June 2010, June 2012, May 2014, and February 2017 indicate that there was forward flexion of the cervical spine well beyond 15 degrees, including when pain and functional loss are considered.  There is no objective medical evidence of favorable or unfavorable ankylosis of the cervical spine at any time during the appeal period.

Further, while the Veteran has reported periods of incapacitation during hospitalization, the evidence has not shown that the Veteran has suffered from incapacitating episodes (requiring physician prescribed bed rest) having a total duration of at least four weeks but less than six weeks during the past 12 months at any point during the appeal period.  

The Board has also considered the Veteran's statements that describe his pain and discomfort.  The Veteran is competent to describe his observations and the Board finds that his statements are credible.  In this case, however, the Board finds that the objective medical findings by skilled professionals are more persuasive, which, as indicated above, do not support a disability rating higher than 20 percent for the entire period on appeal, for the service-connected cervical spine disability.

The Board accepts that the Veteran has functional impairment and pain.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion sufficient to warrant the next higher evaluation for the entire appeal period.  The lay and medical evidence demonstrates that the currently assigned evaluation of 20 percent is appropriate for the Veteran's cervical spine disability.

The Board has also considered whether a separate rating for neurologic abnormalities is warranted and finds that there are no neurologic abnormalities for which a separate rating should be granted.  The Board acknowledges the Veteran's reports of radiating pain throughout the pendency of the appeal; however, the general rating formula for diseases and injuries of the spine indicates the ratings apply to the motion of the spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected.  38 C.F.R. 
§ 4.71a.  The Board further notes the April 2005 diagnosis of radicular neuropathy but finds that it is outweighed by the several opposing findings of record.  The March 2004 VA examiner indicated that the increasing paresthesia related to the Veteran's neck and shoulder pain was noted to be mainly median nerve distribution.  The June 2010 VA examiner found that the Veteran's complaints of radiating pain were in a seemingly non-radicular pattern.  On the June 2012, May 2014, and February 2017 VA examinations, the examiners indicated that the Veteran did not have radicular pain, signs or symptoms of radiculopathy, or any other neurologic abnormalities related to his cervical spine.  Further, the February 2017 VA examiner found electrodiagnostic evidence of mild bilateral median neuropathy consistent with carpal tunnel syndrome.  This was further supported by objective findings and clinical examination.  Therefore, separate ratings are not warranted for neurological impairment.

In sum, entitlement to an initial disability rating in excess of 20 percent for the Veteran's cervical spine disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

      Migraines

The Veteran is seeking increased disability ratings for his service-connected migraine disability.  The Veteran's migraines are rated as noncompensable prior to February 1, 2013 and as 50 percent disabling thereafter under Diagnostic Code (DC) 8100.  The Veteran contends that his migraines are more severe than reflected by the initial and current criteria under which he has been rated.  

Under the Schedule of Ratings for neurological conditions and convulsive disorders, a noncompensable rating is warranted for migraine headaches with less frequent attacks; a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating;" nor has the Court.  Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

As to the term "productive of economic inadaptability," such term could have either the meaning of "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).

Words such as "very frequently" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).

Turning to the evidence of record, the Board notes that the voluminous record contains a myriad of treatment records concerning the Veteran's migraine disability.  As such, the Board will focus on the most salient reports while attempting to avoid unnecessary redundancy in its analysis.

In a December 2004 letter, Dr. J. R. noted that the Veteran had been complaining of headache pain two to three times a week, since September 2004.

In a September 2005 private treatment record, the Veteran reported that his headaches began after a football injury while in service and he would experience them four to five times a month back then.  Currently, the frequency had decreased to two to three times a month, but the severity of the headaches had increased.  Most of the Veteran's headaches began in the occipital area and radiated forward.  He experienced nausea, dizziness, decreased concentration, and photophobia with most headaches.  He recalled passing out due to headache pain, but could not remember when.  The Veteran treated his headaches with three to four Tylenol and with visits to the chiropractor.  He had tried steroid injections in the past with no relief.  The Veteran noted his headaches would come and go, sometimes lasting for hours.  Sleep relieved his headaches and he would need to lie down in a quiet and dark place.  The physician diagnosed the Veteran with migraines and prescribed Imitrex.

The Veteran was afforded a VA examination for his migraine disability in November 2005.  He reported having headaches two to three times monthly.  The Veteran's headaches began in the occipital area and radiated forward.  He experienced nausea, dizziness, blurred vision, decreased concentration, photophobia, and phonophobia.  The Veteran stated that his headaches could be debilitating, requiring medication and rest.  He reported two episodes of incapacitation, with time off from work, related to his headaches, but appeared to be better over the last 12 months.  The Veteran had recently prescribed Imitrex and reported good results; Imitrex and rest after one hour resolved his headaches. 

In an October 2008 VA treatment record, the Veteran reported that his migraines were getting worse and he could no longer afford his medication, Imitrex, outside of the VA.  In November 2008, the Veteran complained of headaches almost daily. See November 2008 VA Treatment Record.

In a November 2009 VA treatment record, the Veteran reported experiencing severe headaches almost once a week that could last for days.  He would take one or two tabs of Imitrex to alleviate the headaches.

In a May 2010 VA treatment record, the Veteran presented for a follow-up evaluation for his chronic headaches.  He experienced episodic headaches with no definite aura.  They were mostly frontal, but could sometimes involve the whole head, with associated photophobia, phonophobia, and nausea.  The Veteran reported experiencing two headaches a month, but had experienced some improvement lately.  He had been using Imitrex since 2005 to abort his headaches, but had stopped using it when he could no longer afford the medication after losing his job.  The Veteran was recently prescribed Imitrex by VA.

In September 2010, the Veteran visited the emergency room with concerns of a throbbing headache that had been ongoing for three days.  He reported using Imitrex to treat his headaches, although unsuccessful over the past few months.  The Veteran experienced weakness all over and photosensitivity.  He rated his pain a 9 out of 10 and a 4 to5 out of 10 after taking Imitrex.  The Veteran reported that these headaches usually occurred three to four times each month.

From October 2010 to February 2011, private treatment records show that the Veteran experienced multiple migraines, each lasting for days at a time.  The migraines ranged from moderate to severe, with associated throbbing and vomiting.  The Veteran reported experiencing migraines twice a month and that he had been to the emergency room twice recently.  See Private Treatment Records from October 2010, November 2010, January 2011, and February 2011.

In November 2010, the SSA granted disability benefits, determining that the Veteran had been disabled since August 20, 2008 due to severe impairments of major depression, dysthymia, degenerative disc disease, and migraines.   

From March 2013 to November 2013, private treatment records show that the Veteran visited the emergency room nine times for moderate to severe migraines. Associated symptoms included variations of nausea, photophobia, and phonophobia.  See Private Treatment Records from March 2013, April 2013, June 2013, July 2013, August 2013, September 2013, October 2013, and November 2013.
 
The Veteran was afforded a VA examination for his migraine disability in May 2014.  The Veteran reported experiencing pulsating or throbbing pain on both sides of his head, behind the eyes, and the forehead during a migraine.  Nausea, sensitivity to light and sound were associated symptoms.  The headaches usually lasted less than one day.  The Veteran indicated that he experienced prostrating attacks of headache pain once a month on average.  The VA examiner indicated that the Veteran's migraine disability impacted his ability to work, adding that it was hard to work during prostrating episodes.  The examiner noted private treatment records detailing seven emergency room visits in 2013.  He added that the Veteran would need to take a day or two off of work when he experienced a prostrating headache, but that this did not render him unemployable.

In a November 2014 VA treatment record, the Veteran rated his headache pain a 10 out of 10 during attacks.  These headaches could sometimes last for two days.  The Veteran reported visiting local hospitals for opiates to relieve his headaches.  He noted that Imitrex would abort his headaches if used early enough during onset.

In an April 2015 VA treatment record, the Veteran reported headaches weekly and "big headaches" twice a month.  

In August and September 2015 VA treatment records, the Veteran reported that his headaches had stabilized on his current regimen of medication.  He experienced big headaches four times a month, but his headaches had decreased to once a week after beginning a new medication, Nortriptyline.

In March 2016, the Veteran reported that he still experienced weekly headaches, but only had big headaches approximately once a month.  He noted that he still had headaches that required trips to the emergency room every two months.  See March 2016 VA Treatment Records.

In a September 2017 VA treatment record, the Veteran reported experiencing headaches, not migraines, two to three times weekly.  He took Advil twice a week and Imitrex four times a month.  The Veteran expressed that his headaches were better now and that he did not want to try other medications for his headaches.

In a March 2017 VA treatment record, the Veteran reported that his headaches were not as bad as they once were and that they did not make him visit the emergency room anymore.  He felt that his medication was helping.

Based on the evidence of record, the Board finds that for the period prior to September 22, 2010, an initial compensable disability rating for the Veteran's migraine disability is not warranted, as the criteria for a more severe rating has not been met during this period of appeal.

Evidence has not shown that the Veteran's service-connected migraines manifested any characteristic prostrating attacks of headache pain at any time prior to September 22, 2010.  In this regard, although the evidence is clear that the Veteran experienced frequent headaches that were no doubt painful, the evidence, including the Veteran's own statements, weighs against finding that he experienced any prostrating attacks of headache pain during this period of appeal.  The Board acknowledges that in September 2005, the Veteran reported experiencing headaches two to three times a month and that sleep and lying down relieved his headaches.  However, in the November 2005 VA examination, although the Veteran confirmed experiencing two to three headaches a month, he explicitly stated that he experienced two episodes of incapacitation but had been better over the last 12 months.  He noted that Imitrex and an hour of rest relieved his headaches.  While the evidence shows that the Veteran's migraine disability has fluctuated from a few times a week to a few times a month, at no time during this period did the Veteran report migraines occurring with the combined severity, frequency, and duration that reasonably may be construed as "characteristic prostrating headaches" averaging one in 2 months over the past several months.  

For the period prior to September 22, 2010, the evidence has also not shown headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In this regard, the Veteran indicated he was employed until August 2008, when he became too disabled to work.  However, in an August 2008 VA mental health note, the Veteran reported that he had worked for the Veterans Administration for the past six years, but quit the job five months ago to take a less stressful job.  His current job turned out to be very stressful, causing him great anxiety and to call out often.  He reported stress from working around other people and inability to function adequately due to his depressive symptoms.  The Board finds that although the Veteran displayed severe economic inadaptability, this was not due to prostrating and prolonged attacks of symptoms associated with his migraine disability. 

The Board has also considered the Veteran's statements that describe the severity, frequency, and duration of his migraines.  The Veteran is competent to describe his observations and experiences and the Board finds that his statements are credible.  In this case, the Board finds that information contained in both the Veteran's lay statements and treatment records do not support a compensable disability rating prior to September 22, 2010 for the service-connected migraine disability.  Although the Veteran described painful and frequent headaches, the Board finds that the frequency, severity, and duration of the headaches do not rise to the level of prostrating attacks of headache pain.

In sum, the Board finds that an initial compensable disability rating for the Veteran's migraine disability is not warranted under Diagnostic Code 8100.  See 
38 C.F.R. § 4.124a.  There is no evidence of characteristic prostrating attacks averaging one in 2 months over last several months.  The criteria for a compensable disability rating for headaches have not been met or nearly approximated at any time during the appeal period prior to September 22, 2010.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  As the preponderance of the evidence is against a compensable disability rating for the Veteran's migraine disability, the benefit-of-the-doubt doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the period following September 22, 2010, the Board finds that a disability rating of 50 percent is warranted.  Beginning at this time, the evidence of record demonstrates that the Veteran's migraine disability is productive of very frequent completely prostrating and prolonged attacks of headache pain and finds that the service-connected disability picture is adequately contemplated by the 50 percent rating.  Beginning on September 22, 2010, the Veteran began frequently visiting the emergency room for care due to debilitating headaches that could no longer be controlled by his regular course of medication.  The record contains multiple references to increasing migraine pain, lasting for days at a time, and emergency room care to treat his migraines.

As shown above, the presently assigned 50 percent rating constitutes the maximum schedular rating available under Diagnostic Code 8100, migraines, and there is no other diagnostic code pertaining to migraine headaches.  Therefore, the Board must consider whether referral for extraschedular consideration is warranted.

In an exceptional case where a schedular rating is found to be inadequate, there must be consideration of whether an extraschedular rating is warranted.  38 C.F.R. 
§ 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third and final step is to refer the case to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra schedular rating.  Id.  

The Board finds that the Veteran's service-connected disability does not warrant referral for extraschedular consideration.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected migraine disability.  The Board acknowledges that the Veteran now receives the maximum rating under Diagnostic Code 8100 for his migraine disability for the period following September 22, 2010.  That being said, this rating is designed to contemplate "very frequent" and "completely prostrating and prolonged attacks" that are "productive of severe economic inadaptability."  Thus, the criteria account for both the frequency and severity of the symptoms reported here, and also explicitly considers interference with employment.  The Veteran's statements, while reflective of serious headache symptoms, remain consistent with the criteria for a 50 percent rating and there is no reason to conclude that his symptoms are so unusual that the highest evaluation is insufficient here. 

Thus, his symptoms associated with this disability do not denote an exceptional or unusual disability picture.  That is to say, the symptoms are not shown to cause any impairment that is not already contemplated by the applicable rating criteria.  Again, 38 C.F.R. § 4.1, generally, contemplates that the degrees of disability specified in the Rating Schedule are adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  Also the evaluation and treatment he has received for his migraines have not been on a frequent inpatient basis, although the Board notes he has gone to the hospital on an out-patient basis many times for his headache symptoms.  Hence, the Board is not obligated to refer this claim for extraschedular consideration.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996). 

Therefore, the Board concludes that entitlement to an evaluation in excess of 50 percent for a migraine disability is not warranted, including not on an extraschedular basis.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to an initial disability rating in excess of 20 percent for degenerative disc and joint disease of the cervical spine with herniated disc is denied.

Entitlement to an initial compensable disability rating for a migraine disability for the period prior to September 22, 2010 is denied.

Entitlement to a disability rating of 50 percent, but no more, for a migraine disability for the period beginning September 22, 2010 is granted.





____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


